I fully concur in the result. I, however, disagree with the statement in the opinion that there was a "sharp conflict in the evidence of the cause of the outbreak of typhoid fever." I think there was no substantial conflict. There is no conflict in the evidence that during the period in question the waters of Wheeler creek turned in the water system *Page 72 
were, by laboratory tests and examinations, found to carry colon bacilli, that the waters were so dangerously contaminated as to cause typhoid fever, and that about 75 per cent of such diseases were due to drinking or using such or similar contaminated and polluted waters. By the testimony of officers both of the state and local health departments, as well as by other physicians having personal knowledge of such contaminated and polluted conditions of the waters, and of the diseases, and their cause, it was shown that the cause and spread of the disease of typhoid was due to such contaminated and polluted conditions. We thus have positive and direct evidence of witnesses with personal knowledge of the facts and of records as to the cause of such disease and the spread of it.
As against that we have nothing but speculation, conjecture, and argument of several biologists, who had made no test or examination of the waters in question, who in no particular disputed the polluted and contaminated condition of such waters, and who admitted that about 75 per cent of typhoid diseases were due to such conditions. They in effect testified and admitted that the report made by them and filed with the city commissioners and put in evidence was not based on matters of which they had personal knowledge, but on information given them by others, some of which was shown to have been unfounded in fact. They reported that all the individuals who contracted the disease "ate at lunch stands" which had a common milk supply. Such statement was based merely on hearsay. No evidence was given to show that such milk supply or food furnished at any of such places carried typhoid germs or was in any particular contaminated, polluted, or impure. They further reported that the first individual to contract the disease was a waiter "at one of these lunch counters." There is no evidence whether such was the case or not. They further say that such individual had typhoid fever 45 years previously and that during the latter part of May or the first part of June, 1929, "he was ill"; that he recently gave a certain positive *Page 73 
Weidal test for typhoid "which indicates his recent illness mayhave been typhoid fever, but in a mild form due to immunity carried over from the previous attack or due to his being a carrier"; and thus they further reported that it was "highly probable that this waiter in the early stages of his recent illness or due to his being a carrier contaminated food which was the cause of the typhoid outbreaking." In other words, the illness of the waiter may have been "typhoid"; ergo, if he had typhoid, he may have contaminated milk or food at lunch counters where others ate, without a showing that any such supply or food was contaminated. When the biologists were advised that the individual referred to was not a waiter at any of the lunch counters until after the illness of those suffering from typhoid, they answered that he might have been about there and become a carrier by shaking hands or the like with those at or about the lunch counter. But no evidence was given to show that the waiter did so, or that those who ate at the lunch counter even touched the hem of his garment. In giving their testimony, the biologists did not say, as indicated by their report, "highly probable," but that "it was possible," that the epidemic was due to eating contaminated food by those suffering from the disease or by coming in contact with others carrying germs of the disease. Further argument was made by them that if the polluted and contaminated waters were the sole cause of the epidemic they would expect a much larger number of cases of typhoid than was reported. And since the spread of the disease caused from contaminated foods is not likely to be so great or extensive as when caused by a common supply of contaminated drinking water; ergo, the cause of the epidemic in question was from contaminated foods and not from the common supply of admitted and indisputable contaminated and polluted waters. Further, they reported and testified that they talked with divers persons who drank water from Wheeler creek and from the waterworks system and learned that none of those had contracted the disease; ergo, the *Page 74 
admitted contaminated waters were not the cause of the epidemic, or that the epidemic was equally attributable to other causes. As well say Jane and Mary slept with the maid who admittedly had the itch, and in due course they broke out with the disease; others slept with the maid and did not contract the disease; ergo, Jane and Mary must have contracted the disease elsewhere without any showing that it was so contracted except argument that it "might have been," that it was "possible," that it could have been, contracted elsewhere, for we all may get the itch without sleeping with maids.
On the record no one may successfully, no one does, controvert that there is sufficient positive and direct evidence to justify a finding that the contaminated and polluted waters were the immediate and consequential cause of the epidemic. On the contrary, a finding that the epidemic was due to contaminated food, or to a cause other than the contaminated waters, would on the record have no support other than by mere argument and conjecture without evidence to justify either. Thus on the record the only natural and consequential cause of the epidemic was due to the contaminated and polluted waters. To argue that it might have been caused from food eaten or milk drank at the lunch counter, without any evidence that such food or milk supply was in any particular impure or contaminated, argues nothing.